Exhibit 10.8

 

March 1, 2003

 

Mr. Michael J. Field

 

Dear Mike,

 

This letter is to formalize our offer of employment to you at HPL Technologies,
Inc. This would convert you from a consultant to that of an employee. We trust
that you will bring a significant contribution to HPL and that you and the
company will benefit from this new association.

 

Our offer is as follows:

 

Position:

Vice President and General Counsel (an executive officer position), reporting to
the CEO/President

Base salary:

$15,833.33 per month ($190,000.00 per year)

Review:   Your base salary will be reviewed annually or sooner at the discretion
of the President and CEO and approved by the Board of Directors.

Start Date:

March 1, 2003

 

In this position, you are entitled to the following benefits; please see
enclosed information for further clarification:

 

1. Health Insurance

— covered by BlueShield or Kaiser

2. Dental Insurance

— covered by Delta

3. 401K Plan

— Next enrollment date is the first day of the month following your hiring date

4. Paid Company Vacation — 15 working days

5. 12 Paid Holidays

 

Subject to board of director approval, you will also be entitled to employee
stock options at a future date. The date as we discussed may be determined by
the ultimate settlement of our class action lawsuits and other factors. The
actual number of options granted, if any, will be determined at that time but
will be commensurate with your employment position and you will be treated
similar to other executive officers and employees in comparable positions. The
HPL Employee Stock Option Plan or its successor will govern the terms of any
stock option grant.

 

You will be entitled to participate in an HPL company wide bonus plan and any
executive bonus plan to be established at a future date.  You will be treated
comparable with the bonuses to be paid to other executive officers and vice
presidents at similar level jobs with similar duties in the US.  The actual
amount of bonus (s), if any, is not guaranteed and the company reserves the
right to terminate any company wide bonus or executive bonus plan at any time.

 

The following documentation must be presented before becoming employed.

 

a.               Copy of Social Security Card

b.              Proof of being a US Citizen or if you are a resident, you must
present a document to prove legal immigration status

c.               Copy of Driver’s License

 

You will also be required to submit the enclosed employee Confidential
Information and Inventions Agreement on your first day of employment.

 

We hope that you and the Company will find mutual satisfaction with your
employment. All of us at HPL are very excited about your joining our team and
look forward to a beneficial and fruitful relationship. Nevertheless, employees
have the right to terminate their employment at any time, with or without cause
or notice, and the Company reserves for itself an equal right. Nothing in this
letter is intended to modify this at will employment relationship.

 

This letter/agreement and the “Employment Confidential Information and
Inventions Agreement” contain the entire agreement with respect to your
employment and supersede any prior or contemporaneous representatives or
agreements. The terms of this offer may

 

--------------------------------------------------------------------------------


 

only be changed by written agreement, although the Company may from time to
time, in its sole discretion, adjust the salaries and benefits paid to you and
its other employees, as well as reporting relationships, job titles and
responsibilities. Kindly indicate your consent to this employment agreement by
signing and returning a copy of this letter and a completed “Employee
Confidential Information and Inventions Agreement” to me by the first day of
your employment.

 

 

Yours very truly,

 

/s/ Michael P. Scarpelli

 

Michael P. Scarpelli

 

Chief Financial Officer and

Senior Vice President, Administration

 

I agree and accept this offer:

 

 

Michael J. Field

 

--------------------------------------------------------------------------------